          Case 2:11-cr-00366-JLR Document 73 Filed 10/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                          Case No. CR11-366JLR
 v.                                                       ORDER ON MOTION FOR
                                                          SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
 ARNIE BLOCK
                                                          (COMPASSIONATE RELEASE)


       Upon motion of Defendant Arnie Block for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a)

and the applicable policy statements issued by the Sentencing Commission, IT IS ORDERED

that the motion is GRANTED.

       The Defendant’s previously imposed term of imprisonment of 151 months shall be

reduced to time served and released 14 days from the date of this order to accommodate a

quarantine period with the Federal Bureau of Prisons (“BOP”). If Defendant tests COVID-19

positive at any time during this quarantine period, BOP will notify the Government, who will

immediately notify the court so the order can be modified appropriately.

        This order is stayed for up to fourteen days, for the verification of the Defendant’s

residence and/or establishment of a release plan, to make appropriate travel arrangements, and

to ensure the Defendant’s safe release. Subject to the mandatory quarantine period described

above, the Defendant shall be released as soon as a residence is verified, a release plan is

established, appropriate travel arrangements are made, and it is safe for the Defendant to travel.

There shall be no delay in ensuring travel arrangements are made. If more than fourteen days

are needed to make appropriate travel arrangements and ensure the Defendant’s safe release,

the parties shall immediately notify the court and show cause why the stay should be extended.
          Case 2:11-cr-00366-JLR Document 73 Filed 10/23/20 Page 2 of 2




        The Defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it was not

included in the motion for sentence reduction.

        The Defendant’s previously imposed conditions of supervised release are modified to

include: The Defendant shall abide by all Federal, state, and local regarding the COVID-19

pandemic.

        IT IS SO ORDERED.

Dated this 23rd
           ___ day of October, 2020.


                                                  A  HON. JAMES L. ROBART
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
